--------------------------------------------------------------------------------

                           THIS MANAGEMENT SERVICE AGREEMENT entered into as of
the 30th day of August 2011

BETWEEN:

> > > Xcelmobility Inc., a corporation incorporated under the laws of Nevada,
> > > USA, and having an Executive Office at #600 - 303 Twin Dolphins Drive,
> > > Redwood City, California.
> > > 
> > > (the “Company”)

AND:

> > > Renyan Ge, Businessman of Room 15A, 17/F., Mai On Industrial Building
> > > No.17-21 Kung Yip Street Kwai Chung, Hong Kong .
> > > 
> > > (“Ge”)

WHEREAS:

A.                      The Company wishes to engage Ge as provided herein; and

B.                      The Company and Ge wish to enter into a management
Services Contract for their mutual benefit and subject to the terms outlined in
this Agreement.

NOW THEREFORE in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

1.0                     MANAGEMENT SERVICES
1.1                     Ge represents and warrants to the Company that Ge has
the required skills and experience to perform the duties and exercise the
responsibilities required of Ge in the position of Chief Executive Officer.

1.2                     Ge and the Company agree to comply with and to be bound
by the terms and conditions of this Agreement.

1.3                     During the term of employment, Ge shall well and
faithfully serve and devote himself exclusively to the Company.

1

--------------------------------------------------------------------------------

1.4                     In carrying out these duties and responsibilities, Ge
undertakes to comply with all lawful instructions and directions, which he may
receive from the Company. The duties and responsibilities to be carried out by
Ge will be commensurate with the duties of a Chief Executive Officer. Ge shall
report to the Board as a whole as requested.

1.5                     Ge agrees and understands that the effective performance
of Ge’s duties requires the highest level of integrity and the Company’s
complete confidence in Ge’s relationship with other employees of the Company and
with all persons dealt with by Ge in the course of his employment. Ge is
required to ensure that he conducts himself in a professional, businesslike
manner at all times.

1.6                     Ge acknowledges and agrees to familiarize himself with
and to comply with all of the Company’s policies, practices and procedures as
adopted from time to time.

1.7                     Ge shall be subject to an annual performance review.

2.0                     DUTIES
2.1                     Job descriptions specific to the position will be
developed by the Compensation Committee of the Board, but in general terms Ge
shall be responsible for the following:

  (a)

Oversees the operations of organization and manages its compliance with legal
and regulatory requirements

        (b)

Creates and maintains procedures for implementing plans approved by the board of
directors

        (c)

Promotes a culture that reflects the organization’s values, encourages good
performance, and rewards productivity

        (d)

Hires, manages, and fires the human resources of the organization according to
authorized personnel policies and procedures that fully conform to current laws
and regulations

        (e)

Ensures that staff and board have sufficient and up-to-date information

        (f)

Evaluates the organization’s and the staff’s performance on a regular basis

        (g)

Oversees staff in developing annual budgets that support operating plans and
submits budgets for board approval

2

--------------------------------------------------------------------------------


  (h)

Prudently manages the organization's resources within budget guidelines
according to current laws and regulations

        (i)

Ensures that staff practices all appropriate accounting procedures in compliance
with Generally Accepted Accounting Principles (GAAP)

        (j)

Provides prompt, thorough, and accurate information to keep the board
appropriately informed of the organization’s financial position

        (k)

Develops fund raising strategies with the board and supports the board in fund
raising activities

        (l)

Oversees staff in the development and implementation of fund raising plans that
support strategies adopted by the Development Committee

        (m)

Serves as a primary person in donor relationships and the person to make
one-on-one fund raising solicitations

        (n)

Oversees staff in the timely submission grant applications and progress reports
for funders

        (o)

Oversees design, delivery, and quality of programs and services

        (p)

Stays abreast of current trends related to the organization’s products and
services and anticipates future trends likely to have an impact on its work

        (q)

Collects and analyzes evaluation information that measures the success of the
organization’s program efforts; refines or changes programs in response to that
information

        (r)

Supports operations and administration of the board by advising and informing
board members and interfacing between board and staff

        (s)

Advises the board in the development of policies and planning recommendations

3.0                     DURATION OF AGREEMENT
3.1                     The term of appointment and engagement of Ge shall
commence on August 30, 2011 (the “Commencement Date”) and continue for an
indefinite term. It is understood and acknowledged that Ge’s base management fee
shall be deemed to have been earned as of July 28, 2011 notwithstanding the date
this Agreement is entered into.

3

--------------------------------------------------------------------------------

4.0                     REMUNERATION AND BENEFITS
4.1                     In consideration of Ge’s undertaking and performance of
the obligations contained in this Agreement, the Company will compensate Ge for
his services as follows:

  (a)

Base Management Fee – development period: Ge is required to work more than 160
hours per month during the development period (until at least $2 million in
funding has been obtained) and will be entitled to $5,000.00, per month during
this period;

        (b)

Base Management – post development period: After an aggregate of $2 million in
funding is raised, the salary of Ge will be reviewed by the Compensation
Committee of the Board of Directors. The Compensation Committee will recommend a
revised management fee for Ge, but it will not be less than $180,000 per year.
The revised management fee will come immediately upon funding.

        (c)

Benefits: Ge shall be entitled to all of the benefits arising from the benefit
plans of the Company as they may exist from time to time or as revised by the
Compensation Committee of the Board of Directors ;

        (d)

Vacation: At a time or times which are mutually convenient for the Company and
Ge, Ge shall be entitled to five (5) weeks vacation during each calendar year of
his engagement, of which not more than two weeks shall be taken at one time. Ge
will be permitted to carry forward any unused vacation to the next year or
receive compensation in kind;

        (f)

Bonus:

(i)            The Compensation Committee of the Board of Directors will
recommend a bonus program for Ge. Ge will be eligible for a significant bonus
depending upon specific performance criteria for Ge and the overall financial
performance of the Company in each fiscal year. This bonus, is payable within
120 days of the fiscal year end of the Company; and

(ii)           No bonus shall be payable to Ge from the date that he ceases to
be actively engaged by the Company. Specifically, Ge is not entitled to a bonus
for the year in which Ge terminates his engagement. In the event Ge’s engagement
is terminated in the absence of just cause, Ge will receive bonus payments for
the entire notice period in the amount determined by the average of the last two
bonus payments made or $100,000 where no bonus payments have been made.

4

--------------------------------------------------------------------------------


  (d)

Expenses: The company will reimburse or pay for all reasonable business expenses
incurred by Ge in the execution of his duties. This includes the expenses for
airfare, accommodation and other business related expense. Any expense in excess
of $2,500 or re-occurring expenses in excess of $1,000 per month will be
approved by the CEO or CFO.

5.0                     TERMINATION
5.1                     This Agreement may be terminated by the Company as
follows:

  (a)

In the absence of just cause by the Company, Ge will receive payments in lieu of
notice, based upon the length of services Ge has provided the Company:


  Service Period Notice   (i) less than thirty six months of service Eighteen
(18) months’ notice         (ii) more than thirty-six months of service Thirty
(30) months’ notice


  (b)

Where the Company elects to give Ge notice of termination of this Agreement, in
the absence of just cause, Ge may choose to receive payments due in either a
lump sum, on a continuance basis or a combination of both.

        (c)

During the period of notice, Ge will not be required to perform the
responsibilities of his position and will return to the Company all property in
his possession that belongs to the Company.

        (d)

Where there is just cause for termination of the engagement or if Ge is in
material breach of his obligations under this Agreement, Ge will not be entitled
to notice, bonus payments or payment in lieu of notice of the termination of his
management Services Agreement. The engagement of Ge shall cease upon receipt of
notice that his services are being terminated for just cause. For the purposes
of this Agreement, “just cause” will be defined by the common law.

5

--------------------------------------------------------------------------------

5.2                     In the event that there is a change in control of the
company the Ge can elect to follow one of the following options:

  (i)

Within 30 days of the change of control event, Ge may immediately terminate this
agreement and sign a new agreement with the controlling entity;

        (ii)

If Ge does not sign a new agreement with the controlling entity, the controlling
entity will proved Ge a cash payment equal to 1.5 times his annual salary at the
time of the change of control event. This payment must be made within 60 days of
the change of control event.

5.3                     This Agreement may be terminated by Ge with 2 months
written notice to the Company. The Company may waive this notice requirement by
written notice.

6.0                     CONFIDENTIAL INFORMATION AND PROPERTY
6.1                     Ge acknowledges that as the Chief Executive Officer and
in any other position the Ge may hold, a relationship of confidence, trust and
fiduciary obligation is created between Ge and the Company, and Ge will acquire
information about certain matters and things which are confidential to the
Company, and which information is the exclusive property of the Company
including:

  (a)

financial statements, financial books and records, reserve reports and estimates
and other related information;

        (b)

information concerning products, pricing, sales and marketing policies,
techniques and concepts, including costing information, in respect of products
and services provided or to be provided by Ge;

6

--------------------------------------------------------------------------------


  (c)

lists of present and prospective clients and related information, including
names and addresses, borrowing habits and preferences of present and prospective
clients of the Company;

        (d)

purchasing information, including the names and addresses of present and
prospective suppliers of the Company and prices charged by such suppliers;

        (e)

computer systems, computer programs, data, software, system documentation,
designs, manuals, databases;

        (f)

trade secrets; and

        (g)

any other materials or information related to the personnel, business
operations, financing or activities of the Company which are not generally known
to others engaged in similar businesses or activities.

       

(collectively, “Confidential Information”)

6.2                     Ge acknowledges and agrees that the Confidential
Information could be used to the detriment of the Company. Accordingly, Ge
agrees and undertakes not to disclose Confidential Information to any third
party either during the term of his engagement except as may be necessary in the
proper discharge of his employment, or after the term of his engagement, however
caused, except with the written permission of the Company.

6.3                     Ge understands and agrees that all items of any and
every nature or kind created by Ge pursuant to Ge’s employment under this
Agreement or furnished by the Company to Ge, and all equipment, automobiles,
credit cards, books, records, reports, files, manuals and any other documents
and confidential information shall remain and be considered the exclusive
property of the Company at all times, and shall be returned and shall be
returned to the Company in good condition promptly on the termination of this
Agreement, for any reason.

7.0                     NON-COMPETITION
7.1                     Ge also acknowledges that, by reason of employment, Ge
will continue to receive the value and advantage of special training, skills and
expert knowledge and experience of and contacts with customers of the Company
and other employees of the Company who are engaged in the business of the
Company.

7

--------------------------------------------------------------------------------

7.2                     Ge further acknowledges that, in the course of
employment, Ge will be assigned duties that will give him knowledge of
confidential and proprietary information which relates to the conduct and
details of the Company’s business and which will result in irreparable harm or
injury to the Company which could not be adequately compensated by monetary
damages if Ge should enter into the employment of a business which is the same
as, or competitive with, the business of the Company, or should Ge enter into
the business of the Company.

7.3                     Ge shall not commence, engage in, or participate in any
business competitive with the business of the Company either directly or
indirectly, either as individual or as a partner or joint venturer or as an
employee, principal, consultant, agent, shareholder, officer, director or
representative for any person, association, organization, or in any manner for a
period of six months following the termination of his employment with the
Company for any reason.

7.4                     Ge acknowledges and agrees that without prejudice to any
and all other rights of the Company, in the event of his violation of any of the
covenants contained in Sections 6 and 7, an injunction or other like remedy,
including an interim injunction, will be a reasonable and effective remedy to
protect the Company’s rights and property.

8.0                     SUCCESSORS AND PERSONAL REPRESENTATIVES
8.1                     This Agreement shall enure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, assigns and heirs of the parties hereto.

9.0                     NOTICE
9.1                     Any notice or other communication required or
contemplated under this Agreement to be given by one party to the other shall be
delivered or mailed by prepared registered post to the party to receive same at
the undernoted address, namely:

  (a)

To the Company:

 

Xcelmobility Inc. #600 - 303 Twin Dolphins Drive, Redwood City, California.

        (b)

Renyan Ge:

 

Room 15A, 17/F., Mai On Industrial Building No.17-21 Kung Yip Street Kwai Chung,
Hong Kong

8

--------------------------------------------------------------------------------

Any notice delivered shall be delivered personally to Ge and shall be deemed to
have been given and received on the business day next following the date of
delivery. Any notice mailed as aforesaid shall be deemed to have been given and
received on the fifth business day following the date it is posted, provided
that if between the time of mailing and actual receipt of the notice there shall
be a mail strike, slowdown or other labour dispute which might affect delivery
of the notice by mail, then the notice shall be effective only if actually
delivered.

10.0                   MODIFICATION/AMENDMENT
10.1                    No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Ge and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.

11.0                   ENTIRE AGREEMENT
11.1                    No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement.

12.0                   GOVERNING LAW
12.1                    The validity, interpretation, construction and
performance of this Agreement shall be governed in accordance with the laws of
the State of Nevada.

13.0                   VALIDITY
13.1                    The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

14.0                   INDEMNIFICATION
14.1                    Ge agrees to indemnify the Company against any claims
made for the collection, withholding and payment of any personal taxes
associated with the work performed by Ge for the Company by any jurisdiction
that makes a claim against Ge or the Company. Furthermore, Ge agrees that if
necessary, he will sign additional documents that indemnify the Company against
claims for taxes owed in relation to payments made to Ge based on this
Management Services Agreement.

9

--------------------------------------------------------------------------------

15.0                   SIGNATURES IN COUNTERPARTS
15.1                    This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. The parties hereto confirm that any
facsimile, scanned or emailed copy of another party's executed counterpart of
this Agreement (or its signature page thereof) will be deemed to be an executed
original thereof.

10

--------------------------------------------------------------------------------

                           IN WITNESS WHEREOF the parties hereto have executed
these presents the day and year first above written.

The Corporate Seal of the Company,   XCELMOBILITY INC.   was hereunto affixed in
the presence of: C/S         /s/   Authorized Signatory  


SIGNED, SEALED AND DELIVERED by       RENYAN GE in the presence of:            
                  Signature                     /s/ Address:     RENYAN GE Room
15A, 17/F., Mai On Industrial Building       No.17-21 Kung Yip Street Kwai
Chung, Hong       Kong      

11

--------------------------------------------------------------------------------